Mr. Presiding Justice McSurely delivered the opinion of the court. Abstract of the Decision. 1. Street railroads, § 63*^when evidence shows motorman guilty of negligence. In an action to recover for personal injuries to the driver of a wagon, resulting from its being struck by a street car while the driver was attempting to turn around in a street across the car tracks, evidence held to justify a finding that the defendant street car company’s motorman was guilty of negligence causing the injury. 2. Street railroads, § 91*—when driver of wagon not guilty of contributory negligence. In an action to recover for personal injuries to the driver of a wagon, resulting from his being struck by a street car while the driver was attempting to turn around in a street across the car tracks, evidence held to justify a finding that the plaintiff was not guilty of negligence contributory to the injury. 3. Instructions, § 120*-—when properly refused. It is not error to refuse to give instructions as to ordinances not applicable to the facts in the case. 4. Street railroads, § 149*—when refusal to give instruction as to impertinent ordinance not erroneous. In an action to recover for personal injuries to the driver of a wagon, resulting from his being struck by a street car approaching from the direction in which the wagon was facing, while the driver was attempting to turn around in a street across the car track, it is not error to refuse to give an instruction as to an ordinance which provides that vehicles shall not turn in a street until a signal is given, where the ordinance has reference to a signal which could be plainly seen in the rear. 5. Street railroads, § 149*-—when refusal of instruction as to ordinance requiring driver to signal not erroneous. In an action to recover for personal injuries to the driver of a wagon, resulting from its being struck by a street car, while the driver was attempting to turn around in a street across the car tracks, it is not error to refuse to give an instruction as to an ordinance requiring the driver to give a signal before making such a turn, where the movement of the driver and his team was a sufficient indication to the motorman of the driver’s intention to turn across the tracks. 6. Street railroads, § 149*—when refusal to instruct as to ordinance regulating street traffic not erroneous. In an action to recover for personal injuries to the driver of a wagon which had stopped with its left side next to the curb, resulting from its being struck by a street car approaching from the direction in which the wagon was facing, while the driver was attempting to turn around in the street across the car tracks, it is not error to refuse to give an instruction as to an ordinance providing that no vehicle shall stop with its left side to the curb, since in such a case the pivotal question is not the position of the wagon before it started to turn but whether it turned onto the track when the car was so close that it could not he stopped. 7. Street railroads, § 149*—when refusal to instruct as to right of way in streets not erroneous. In an action to recover for personal injuries to the driver of a wagon, resulting from its being struck by a street car while the driver was attempting to turn around across the car tracks, held not error to refuse to instruct the jury that street cars have a superior right over other vehicles upon that portion of the street occupied by the tracks, since such an instruction would have tended to mislead the jury. 8. Damages, § 124*—when verdict for broken leg not excessive. A verdict for $5,000 for injuries sustained by a teamster, resulting from a collision with a street car, consisting of a compound fracture of both bones of the left leg above the ankle and making, him a cripple for life, held not excessive.